Exhibit 10.2 PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT UNDER THE ALLIANCE DATA SYSTEMS CORPORATION 2 THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”), made as of [DATE] (the “Grant Date”) by and between Alliance Data Systems Corporation (the “Company”) and [NAME] (the “Participant”) who is an employee of the Company or one of its Affiliates, evidences the grant by the Company of an award of restricted stock units (the “Award”) to the Participant and the Participant’s acceptance of the Award in accordance with the provisions of the Alliance Data Systems Corporation 2010 Omnibus Incentive Plan (the “Plan”).The Company and the Participant agree as follows: 1.Basis for Award.The Award is made under the Plan pursuant to Section 6(f) and 6(g) thereof for service rendered to the Company by the Participant. 2.Restricted Stock Units Awarded. (a)The Company hereby awards to the Participant, in the aggregate, [AMOUNT] Restricted Stock Units which shall be subject to the conditions set forth in the Plan and this Agreement. (b)Restricted Stock Units shall be evidenced by an account established and maintained for the Participant, which shall be credited for the number of Restricted Stock Units granted to the Participant.By accepting this Award, the Participant acknowledges that the Company does not have an adequate remedy in damages for the breach by the Participant of the conditions and covenants set forth in this Agreement and agrees that the Company is entitled to and may obtain an order or a decree of specific performance against the Participant issued by any court having jurisdiction. (c)Except as provided in the Plan or this Agreement, prior to vesting as provided in Sections 3 of this Agreement, the Restricted Stock Units will be forfeited by the Participant and all of the Participant’s rights to stock underlying the Award shall immediately terminate without any payment or consideration by the Company in the event of a Participant’s termination of employment as provided in Section 4 below. 3.Vesting (a)Subject to Sections 2 and 4 of this Agreement, the restrictions on the Award will lapse as set forth in Section 3(b) below; provided that, the Participant is employed on each Vesting Date by the Company or an Affiliate.As soon as practicable after the Award vests and consistent with Section 409A of the Code, payment shall be made in Stock (based upon the Fair Market Value of the Stock on the day all restrictions lapse).The Committee shall cause theStock to be electronically delivered to the Participant’s electronic account with respect to such Stock free of all restrictions.Pursuant to Section 11, the number of shares delivered shall be net of the number of shares withheld if any. 1 (b)The restrictions described in this Agreement will lapse upon determination by the Board or the Compensation Committee of the Board that the Company’s Earnings Before Taxes (EBT) for the period from January 1, 2012 to December 31, 2012 meets the vesting criteria set forth in the 2erformance Chart shown below.Upon such determination, the restrictions will lapse with respect to 33% of the Award on February 21, 2013; the restrictions will lapse with respect to an additional 33% of the Award on February 21, 2014; and the restrictions will lapse with respect to the final 34% of the Award on February 23, 2015 (each such date a “Vesting Date”);provided, that, the Participant is employed by the Company on each Vesting Date.If the Participant ceases to be employed by the Company at any time prior to a Vesting Date, any and all unvested Restricted Stock Units shall automatically be forfeited upon such cessation of service. The aggregate number of Restricted Stock Units on which restrictions will lapse on each Vesting Date will be determined in accordance with the following 2erformance Chart.For example, if the Company’s EBT for the period from January 1 through December 31, 2012 is determined by the Board or the Compensation Committee of the Board to be $539.6 million, then restrictions on 75.0% of the total Award will lapse, with restrictions on 33% of the 75.0% lapsing on February 21, 2013, restrictions on 33% of the 75.0% lapsing on February 21, 2014, and restrictions on 34% of the 75.0% lapsing on February 23, 2015, provided the Participant is employed by the Company on each Vesting Date: ADS EBT % Achieved % Payout $ 90
